588 F.2d 1312
UNITED STATES of America, Plaintiff-Appellee,v.Steven LAMBRECHT, Defendant-Appellant.
No. 77-1779.
United States Court of Appeals,Ninth Circuit.
Jan. 4, 1979.

Appeal from the United States District Court for the Western District of Washington; Walter T. McGovern, Chief Judge.
David F. Stobaugh, Seattle, Wash., for defendant-appellant.
Charles Pinnell, Asst. U. S. Atty., Seattle, Wash., for plaintiff-appellee.
Before DUNIWAY and KILKENNY, Circuit Judges, and SKOPIL,* District Judge.
PER CURIAM:


1
This court now having decided the case of Cooper v. Fitzharris, 9 Cir., 1978, In banc, 586 F.2d 1325, this case is submitted for decision.


2
The order appealed from, denying Lambrecht's motion for a new trial, is vacated and the case is remanded to the district court for further consideration in the light of this court's opinion in Cooper v. Fitzharris, supra.



*
 The Honorable Otto R. Skopil, Jr., Chief Judge, United States District Court for the District of Oregon, sitting by designation